Citation Nr: 0404081	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for chronic low back strain.  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability, due to 
service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from December 1994 to 
December 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision (RD) of the RO, which 
established service connection for chronic low back strain, 
secondary to service-connected knee disabilities.  

Although the veteran has formally applied for TDIU benefits, 
the record also shows that he is now employed (June 2001 VA 
examination report).  Although it was also anticipated that 
he would have a temporary period of convalescence, after knee 
surgery, (May 2001 RD), it appears, from a liberal reading of 
the veteran's contentions on his January 2001 VA Form 9, that 
he actually intends to claim some form of vocational 
rehabilitation (Voc Rehab) benefits.  When the veteran filed 
his original compensation claim, his claims file was under 
the jurisdiction of the Boise, Idaho VARO, and those early 
records show that Voc Rehab eligibility was deferred pending 
an anticipated VA examination report.  Although the veteran 
reported taking a class, in May 2000, on his VA Form 21-8940, 
identified as "vocational rehabilitation," because his Voc 
Rehab folder is not associated with the claims file, the 
Board is unable to ascertain what Voc Rehab benefits the 
veteran is entitled to, or in receipt of, if any.  

Thus, any informal Voc Rehab claim that may have been raised 
is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence adequately identified by the 
veteran necessary to substantiate the claims has been 
obtained.

2.  The veteran's low back disability is primarily manifested 
by pain and sporadic muscle spasm, resulting in a slight to 
moderate limitation of lumbar motion.



3.  Severe lumbosacral strain is not shown; there is no 
marked limitation of forward bending, loss of lateral motion, 
or narrowing or irregularity of the joint space.

4.  Forward flexion limited to 60 degrees or less, combined 
range of motion (ROM) of 120 degrees or less, or muscle spasm 
or guarding resulting in abnormal gait or spinal contour is 
not shown; nor is ankylosis shown.  

5.  The veteran is currently employed in a clerical position; 
he has failed to respond, on three occasions, to VA's request 
for additional clarifying data, and notification that he 
needed to respond by completing and submitting VA Forms.   

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for lumbosacral strain have not been met, at any time 
during the course of the appeal.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 
(2002); See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOGCPREC 3-2000; 68 Fed. Reg. 51, 454 (August 27, 
2003).

2.  The veteran has failed to present or support a TDIU claim 
for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural considerations

There have been significant changes in veteran's law during 
the pendency of this appeal impacting the instant case.  
First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This is significant because the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Thus, the Board must first determine whether these new VCAA 
duties have been met in this case.  

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the veteran's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5).

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") recent 
holding in Pelegrini v. Principi, No. 01-944 , 2004 U.S. App. 
Vet. Claims LEXIS 11, (U.S. Vet. App. Jan. 13, 2004), that 
VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  To the extent that 
the Court's decision in this regard is not mere dicta, the 
RO's compliance with the VCAA notice provisions subsequent to 
the initial decision is not prejudicial.  See Pelegrini, 2004 
U.S. App. Vet. Claims LEXIS, at *55-56 (Ivers, J. concurring 
in part, dissenting in part) ("[P]arts III.A.1, 2.a and b. 
of the opinion contain nothing necessary to the disposition 
of this case.  They are, therefore, at best dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in September 2000, prior to the 
passage of the VCAA.  Thus, it is impossible for VCAA-
specific notice to have been provided before the "initial 
unfavorable" decision on the claim.  In cases such as this, 
requiring VA to have provided VCAA notice "upon receipt of a 
complete or substantially complete application" as Pelegrini 
suggests, would appear to require retroactive application of 
the VCAA.   However, as Kuzma v. Principi, 341 F.3d 1327, 
1329 (Fed. Cir. 2003) has made clear, "[S]ection 3(a) of the 
VCAA does not apply retroactively."  See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).   Because it was 
impossible for VA to comply with a statute that had not yet 
been issued at the time of the September 2000 denial, there 
can be no prejudice to the veteran for not complying with the 
VCAA at that time.  Nevertheless, the Board will now explore 
whether notice provided after the initial denial sufficiently 
complies with the VCAA notice provisions and whether the 
veteran is prejudiced by such post-decision notification.

In this case, VA has met the VCAA notification duties.  
Specifically, VA sent a VCAA notification letters to the 
veteran in August 2003, November 2000, and also sent him 
notice of the rating action, statement of the case, and 
supplemental statement of the case to better prepare his 
appeal in September and December 2000, and October 2002.  
Together with the rating decision, statement of the case and 
the supplemental statement of the case, these documents 
informed him of:  (1) the evidence necessary to establish 
entitlement, and which portion of this evidence VA would get; 
(2) what portion he needed to obtain, see 38 U.S.C.A. 
§ 5103(a) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002); (3) what VA had already done on his claim; and (4) VA 
laws and regulations governing his claim.  

Above all, those notices specifically informed the veteran 
that additional evidence would be needed to substantiate his 
claim, and provided him concrete examples of what the medical 
and other evidence must show, as well as some of the best 
types of hypothetical evidence to submit.  In addition, he 
was provided with the pertinent VA laws and regulations, as 
well as all applicable rating criteria and bases for an 
increased award in the rating actions.  Further, the notices 
associated with those actions also informed him concerning 
his rights to have a hearing and representative.   

Additionally, each time the VARO noted that additional 
information would be necessary to substantiate the veteran's 
claims, it informed him of that fact, and told him what he 
was responsible for providing.  Specifically, he failed to 
respond to a May 2001 notice that he needed to complete a new 
VA For 21-8940, if he was currently unemployed, as the record 
revealed that he had gainful employment.  That notice also 
informed him what VA was doing in conjunction with his 
claims, and what would happen next.  He was also informed, 
via the SSOC, that he failed to cooperate by completing and 
returning the requested information.  The RO again informed 
him of the need for this information, in the August 2003 VCAA 
notice, wherein it also asked him to provide current back 
treatment information.  The veteran failed to respond to that 
request as well.  Compare 38 U.S.C.A. § 5107(a) (West 2002) 
(claimant has responsibility to present and support claim for 
benefits under laws administered by [VA]) with Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (veteran cannot 
passively wait for [help] in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.) 

The Board has reviewed the notice letters, rating decisions, 
SOC and SSOC and associated notices, and determines that VA's 
duty to inform the veteran has been overwhelmingly met.  
Although some of these elements were laid out with greater 
specificity during the continual evolution of the claim (when 
it became apparent recent submissions were not sufficient to 
grant) this continual assistance by VA is not a fatal flaw 
for several reasons, and absence of pre-decision notice was 
not prejudicial to appellant in this case.  See generally, 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (CAVC erred in 
refusing to consider rule of prejudicial error; because there 
is no exemption for 38 U.S.C.A. § 5103(a) notice requirements 
from the general statutory command in 38 U.S.C.A. 
§ 7261(b)(2) that CAVC "take due account of the rule of 
prejudicial error.")  

VA also has a duty to assist the veteran in obtaining 
relevant evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has 
obtained all of his relevant service medical records, 
scheduled VA examinations, obtained clarifying information, 
38 C.F.R. § 4.2, and obtained other adequately identified 
records concerning his claims.  

In this respect, although the VARO sent the veteran a letter, 
dated January 31, 2001, informing him that alternative types 
of hearings were available, in lieu of waiting for a 
traveling section of the Board to visit the VARO, the veteran 
does not appear to have ever requested any type of hearing.  
Specifically, his January 17, 2001 VA Form 9 specifically 
indicates that he does not desire a hearing.  The Board has 
liberally read all his pleadings, and the arguments submitted 
on his behalf by his representative, and a hearing request is 
not apparent.  Significantly, the VA Form 8, "Certification 
of Appeal" prepared by the VARO, reveals, in block 10A, that 
no hearing was requested.  Thus, the Board finds, as a matter 
of fact, that the veteran did not request a hearing in the 
instant case, and the January 31, 2001 letter is a clerical 
error.  Since the veteran did not respond to this hearing 
clarification letter stating that he now desired a hearing, 
the error is harmless, and has no impact on the instant case.  

Thus, any "error" to the appellant resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, and for the reasons discussed above, is 
therefore harmless.  See 38 C.F.R. § 20.1102.  

Having determined that all the new procedural requirements 
that Congress, the President, and the courts have added to 
VA's claims processing have been fulfilled, the Board can now 
begin to assess the credibility, and therefore the probative 
value, of proffered evidence of record.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Low Back Strain

Historically, the veteran's original claim for a back 
disability was denied in a November 1999 RD, because no 
current disability was manifested on VA examination, and the 
RO found no evidence of chronic back disability in service.  
The veteran did not appeal that determination.  His 
representative did make claims for "increased benefits" in 
December 1999.  The veteran was scheduled for a VA 
Compensation and Pension examination for his service-
connected knee disability.  A VA examiner provided an opinion 
that the veteran also had current chronic lumbosacral strain 
that was secondary to his service-connected knee disability, 
in March 2000.  The RO next established service connection, 
in a September 2000 RD.  A 20 percent initial evaluation was 
assigned, and the veteran did disagree with that disability 
percentage, in his October 2000 notice of disagreement (NOD).  

Thus, the pertinent issue the Board must address now is 
whether a rating greater than 20 percent is warranted for the 
veteran's low back disability.  

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  In cases where, as here, 
the veteran appeals the initial disability percentage 
assigned, however, the disability can be assigned different 
disability ratings based on the facts found, a practice known 
as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In evaluating the veteran's claim, the Board considers the 
evidence of record.  In order to compensate for the average 
impairment of earning capacity, the medical evidence of 
record is compared to a set of criteria provided in VA's 
Schedule for Rating Disabilities (Schedule).  In back 
disabilities, an evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In this case, the Board must also point out that the 
enumerated criteria for back disabilities set forth in VA's 
Schedule was recently changed, effective September 26, 2003.  
68 Fed. Reg. 51,454 (August 27, 2003).  This change revises 
the spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the diagnostic codes, 
it also provides a new "General Rating Formula for Diseases 
and Injuries of the Spine," under which it is contemplated 
that all spine disabilities, with the possible exception of 
intervertebral disc syndrome (IVDS), are to be rated under.  
See also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002 ("Interim" IVDS regulations, providing 2 
prong test for evaluating IVDS based either on acute or 
chronic symptomatology picture, replaced by 68 Fed. Reg. 
51,454, providing different 2 prong test).  Because the 
veteran has never been diagnosed with IVDS, and because his 
neurological examination was repeatedly negative, the interim 
regulations at 67 Fed. Reg. 54,345 are not for consideration 
in the instant case.  

However, because the veteran's claim was pending during the 
regulation change, effective September 26, 2003, the new 
criteria under the "General Rating Formula for Diseases and 
Injuries of the Spine," may be applicable to the veteran's 
case, in the event that they are more favorable to him than 
the old criteria provided at 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 or 5292 (criteria for lumbosacral strain, and 
lumbar LOM, respectively), at least from September 26, 2003, 
forward.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOGCPREC 3-2000.  

However, after reviewing the new criteria and regulations 
found at 68 Fed. Reg. 51,454, the Board finds that the 
"General Rating Formula for Diseases and Injuries of the 
Spine" is less favorable than the "old" regulations at 
38 C.F.R. § 4.71a (2002), both generally, upon a facial 
review of each set of criteria; see VAOGCPREC 3-2000, and 
specifically, after application of each set of criteria to 
the facts of this case.  

This is because, in general, there are fewer avenues to 
obtain an increased rating under the new criteria, several 
methods of evaluating spine disabilities have been 
eliminated.  Specifically, the veteran in this case would not 
even qualify for the 20 percent rating he now carries if 
evaluated under the new criteria, because a 20 percent 
evaluation now requires that forward flexion of the spine be 
limited to at least 60 degrees, or that the combined range of 
motion be not greater than 120 degrees, or that the muscle 
spasm or guarding be severe enough so that an abnormal gait 
or spinal contour is obtained as a result.  See 68 Fed. Reg. 
51, 454.   The August 1999 x-ray report indicates that, after 
interpreting six views, the x-ray examiner found the 
veteran's spine to be normal.

Although the veteran's gait was abnormal, the evidence shows 
that this was due to his service-connected knee disabilities 
(June 2001 VA exam; August 1999 VA exam).  Flexion of the 
lumbar spine was to 70 and 90 degrees (March 2000 and June 
2001 VA exam), and combined limitation of motion was to at 
least 130 degrees, with consideration of pain as a limitating 
factor (June 2001 VA exam).  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Although not all ranges of motion were 
tested on the March 2000 VA examination, this flaw cannot be 
rectified, as the veteran's disability picture, in March 
2000, cannot be replicated.  Since another VA examination was 
obtained in June 2001, and because the sum of the ranges of 
motion that were obtained (90 flexion, 20 lateral right and 
20 lateral left flexion) exceed the combined LOM cutoff of 
120, for a 20 percent rating under the new criteria, no 
further action on this question is warranted or necessary.  
38 C.F.R. § 4.70.   

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Thus, not only would the veteran 
not be entitled to a 40 percent or higher rating under the 
new criteria (because ankylosis, or forward flexion limited 
to 30 degrees or less never shown to have been manifested), 
he would not even be entitled to the 20 percent rating he now 
carries.  Thus, rating the veteran's lumbosacral strain under 
new diagnostic code 5237 and the new "General Rating Formula 
for Diseases and Injuries of the Spine" is clearly less 
favorable than rating his disability under the old 
regulations at 38 C.F.R. § 4.71a (2002).  VAOGCPREC 3-2000.  

Therefore, although these new regulations and criteria were 
never provided to the veteran, because they are so 
unfavorable, they do not apply to any part of the appeal 
period.  Thus, this error is harmless, nonprejudicial, and no 
further action need be taken in this regard.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In fact, should this claim be 
remanded solely for the veteran to be provided notice of 
regulations which could not possibly benefit him, it would be 
prejudicial to his right of appeal to the Court.  Remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to legal requirements does not 
dictate unquestioning, blind adherence in face of 
overwhelming evidence in support of result in particular 
case); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In this case then, the veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with:  muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating.  Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  A 40 percent rating was also 
available for severe limitation of lumbar motion under 
Diagnostic Code 5292 (2002).  

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence is against a 
rating higher than 20 percent for a lumbosacral strain 
disability, at any time.  

This is because severe limitation of motion is not shown.  
Also, none of the criteria enumerated at Diagnostic Code 5295 
as representative of a severe lumbosacral strain disability 
are shown, either.  

The RO also considered the potential application of 38 C.F.R. 
§ 3.321(b)(1), but noted that no factors were present that 
would raise the issue of whether an extra-schedular rating 
could be assigned.  The Board agrees that referral for 
3.321(b)(1) consideration was not warranted in this case.  
The veteran has not required any periods of hospitalization 
for his back disability.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result this condition; in fact, the June 2001 VA 
examination report shows that the veteran is currently 
employed.  As such, the veteran does not present such an 
unusual or exceptional disability picture so as to render the 
scheduler criteria inadequate.  The disability is 
appropriately rated under the schedular criteria.  

Therefore, the benefit of the doubt rule is not for 
application, and the claim is denied.  


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is rendered unemployable as a result 
of service-connected disabilities, provided that certain 
regulatory requirements are met, either in 38 C.F.R. 
§ 4.16(a) (objective criteria) or 38 C.F.R. § 4.16(b) 
(subjective criteria). 

The record reveals that the veteran was employed when he 
filed is TDIU application, VA Form 21-8940, in May 2000 and 
is shown to be currently employed in a clerical position 
(June 2001 VA examination report).  Specifically, in his 
application, he noted he was employed 40 hours per week and 
earning $12.75 per hour (which equates to over $26,000 per 
year).  

As noted above, it appears that the veteran was actually 
attempting to claim some sort of vocational rehabilitation 
benefits, and that he may currently be in receipt of these 
benefits.  This would answer the question of why he failed to 
respond to the RO's three attempts to get him to complete an 
updated VA Form 21-8940.  

At any rate, as the record shows that the veteran is  
currently employed, and as he failed to cooperate with VA's 
attempts to assist him, and failed in his responsibility to 
present and support his TDIU claim, his claim is denied as a 
matter of law.  38 U.S.C.A. § 5107(a) (West 2002); see 
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (veteran cannot 
passively wait for [help] in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.) 

ORDER

An increased initial rating in excess of 20 percent for 
lumbosacral strain is denied.  

The claim for a total disability rating based on individual 
unemployability is denied as a matter of law.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



